DETAILED ACTION
1.	This communication is in response to application 16408714 filed on 5/10/2019. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1-37 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for allowance
3.	With respect to claim 1 the prior art does not teach or fairly suggest a) transforming the computer program into a two-layered graph, the two-layered graph including a communication layer representing a model of communication where nodes denote memory operations and a computation layer representing a model of computation where nodes denote non- memory operations; b) partitioning the two-layered graph into connected communities that minimize energy consumption caused by data access between communities, communities including groups of vertices which have higher probability of connection with each other than vertices in other groups; and c) mapping and encoding each community into a vault.

	With respect to claim 21 the prior art does not teach or fairly suggest a) transforming a computer program into a two-layered graph, the two-layered graph including a communication layer representing a model of communication where nodes denote memory operations and a computation layer representing a model of computation where nodes denote non- memory operations; and b) partitioning the two-layered graph into connected communities that minimize energy consumption caused by data access between communities, communities including groups of vertices which have higher probability of connection with each other than vertices in other groups.




Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        April 22, 2022